IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00281-CV

          IN THE INTEREST OF R.R.H. AND J.L.H., CHILDREN



                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 51866


                                       ORDER


      Appellant’s “Motion for Extension of Time to File Pro Se Response” filed on

October 14, 2015 is granted. Appellant’s pro se response to counsel’s Anders brief is due

20 days from the date of this order.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed October 22, 2015